Name: Commission Regulation (EU) 2018/1049 of 25 July 2018 amending Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  means of agricultural production;  health;  deterioration of the environment;  plant product
 Date Published: nan

 26.7.2018 EN Official Journal of the European Union L 189/9 COMMISSION REGULATION (EU) 2018/1049 of 25 July 2018 amending Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 4 thereof, Whereas: (1) The products of plant and animal origin to which the maximum residue levels of pesticides (MRLs) set by Regulation (EC) No 396/2005 apply, subject to the provisions of that Regulation, are listed in Annex I to that Regulation. (2) Annex I to Regulation (EC) No 396/2005 has been replaced by Commission Regulation (EU) 2018/62 (2). (3) Regulation (EU) 2018/62 introduced, inter alia, the commodity radish leaves in Part B of Annex I and linked it to the commodity kales in Part A of the same annex. As a consequence the MRLs for kales apply to radish leaves too. (4) Recent information suggests that MRLs for kales may not be suitable for radish leaves in all cases and that specific residue trials on radish leaves are needed to confirm the appropriate MRLs. (5) It is therefore appropriate to provide for a transitional period before the MRLs for kales become applicable to the commodity radish leaves in order to enable the collecting of the necessary data. To this end a new footnote (3) linked to the commodity radish leaves should be inserted in Part B of Annex I to Regulation (EC) No 396/2005. (6) Annex I to Regulation (EC) No 396/2005 should therefore be amended accordingly. (7) In order to ensure that there are no unnecessary trade disruptions resulting from the modifications for radish leaves introduced by Regulation (EU) 2018/62 and to enable the marketing of products for which the harvest season starts in the spring of 2018, this Regulation should become applicable as from 1 April 2018. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Part B of Annex I to Regulation (EC) No 396/2005 the following footnote (3) is inserted and linked to the entry for radish leaves: (3) MRLs shall apply to radish leaves as from 1 January 2022. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 April 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 70, 16.3.2005, p. 1. (2) Commission Regulation (EU) 2018/62 of 17 January 2018 replacing Annex I to Regulation (EC) No 396/2005 of the European Parliament and of the Council (OJ L 18, 23.1.2018, p. 1).